Title: To Thomas Jefferson from William H. Cabell, 30 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Oct: 30. 1807
                        
                        Three letters from Capt: Read of the 25. 26 & 27 instant, all received by last nights mail, state that the
                            British Ships still continue without the Capes—The Secretary at war has informed me that he has directed the discharge of
                            both companies of Militia in service at & near Norfolk. This circumstance will render unnecessary any answer to my
                            letter of the 28th. 
                  I have the honor to be with the highest respect, Sir. yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    